Citation Nr: 0403753	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of left 
distal femoral fracture as secondary to the service connected 
residuals of left thigh injury. 
 
2.  Entitlement to an increased rating for residuals of left 
thigh injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had multiple periods of verified active duty for 
training (ACDUTRA) between March 1965 and August 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from February 2000 
and May 2001 rating decisions of the VA Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied service connection 
for left distal femoral fracture, and an increased rating for 
the service-connected left thigh injury residuals, 
respectively.  The appellant was afforded hearings at the RO 
in November 2000 and May 2002, the transcripts of which are 
of record.  The issue of an increased rating for left thigh 
injury residuals will be addressed in a REMAND portion of 
this decision.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of left 
thigh injury, evaluated as 10 percent disabling.

2. The left distal femoral fracture is causally related to 
the service connected residuals of left thigh injury.


CONCLUSION OF LAW

Residuals of left distal femoral fracture are proximally due 
to or the result of the service-connected left thigh injury 
residuals.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he sustained a left distal femoral 
fracture from a fall from a ladder occasioned by giving way 
of related to his service-connected left thigh injury 
residuals.  He contends that service connection is warranted 
for additional disability of the left lower extremity on a 
secondary basis.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

The Board notes that following a relevant June 2002 VA 
examination the RO did not readjudicate the veteran's claim 
and a supplemental statement of the case was not issues to 
the veteran.

However, in light of the Board's favorable disposition of 
this issue on appeal, it is found that the new legal 
authority or due process errors do not prevent the Board from 
rendering a decision on the issue of service connection for 
left distal fracture residuals as secondary to service-
connected left thigh injury residuals.  This is because the 
decision in this regard is a complete grant of the benefit 
sought on appeal.  It therefore cannot be deemed to violate 
the appellant's right to due process of law as to this claim 
and any error is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

Service connection for injury to the left thigh, evaluated as 
zero percent disabling, was granted by rating action dated in 
March 1973.

The appellant underwent a VA joints examination in March 1998 
and related that he had had no problems with the left leg 
until the past one to two years, when had begun to notice 
increasing muscle cramps and tightness in the posterior thigh 
resulting in numbness.  

By rating action dated in June 1998, the zero percent 
evaluation for the service-connected left thigh injury 
residuals was increased to 10 percent.  

Subsequently received were private clinical records dated 
between June and September 1998 which showed that the veteran 
sustained a fracture of the left distal femoral fracture as 
the result of a fall from a ladder at work.  He was placed in 
a long-leg splint and underwent open reduction and internal 
fixation with retrograde intramedullary nail.

On VA examination in May 1999, the veteran indicated that he 
had weakness in his left leg in June 1998 that caused him to 
fall resulting in the fracture of the left femur.  In 
September 1999, a VA physician wrote that when first 
examined, the veteran had an area of swelling of the medial 
left thigh apparently from injury in service.  It was 
reported that the veteran rendered a history of left leg 
weakness causing the left leg to 'give way' resulting in his 
fall off a ladder while working in June 1998.  The examiner 
opined that it was as least as likely as not that the 
veteran's service-related injury led to the fall in 1998 and 
subsequent disability.

The veteran presented testimony upon personal hearings on 
appeal in November 2000 and May 2002 to the effect that his 
left leg fracture was related to symptoms occasioned by the 
service-connected left thigh injury residuals.  His employer 
submitted a statement received in June 2001 to the effect 
that in the past five years that the appellant had worked for 
his company, men working with him had noticed that his leg 
would 'let go' while performing various jobs.  It was added 
that he had to be taken off any type of work requiring him to 
be above people, and that the recurring strain on the leg had 
rendered him incapable of performing work in the field  

The veteran underwent a special VA muscles examination in 
June 2002.  The examiner indicated that the claims folder was 
available for inspection.  History pertaining to the in-
service and post service left lower extremity injuries was 
rendered.  Following a comprehensive examination, the 
examiner rendered an opinion that it was likely that current 
pain in the left knee and thigh was more likely than not 
related to the previous in-service injury.  It was added that 
it was as least as likely as not that the current level of 
degenerative arthritis, along with occasional pain in the 
knee, locking and giving way was in some way related to the 
original left leg service injury.  

Analysis

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury . . ." 38 C.F.R. § 3.310(a) (2003); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board finds in this instance that there is evidence of 
record which supports a finding that the appellant sustained 
a fracture of the left distal femur from the service-
connected left thigh injury residuals.  The record reflects 
that on VA examination in March 1998, prior to the left leg 
fracture, the veteran related that he had begun to experience 
increasing muscle cramps and tightness in the posterior 
thigh.  He noted on VA examination in May 1999 that weakness 
in the left leg had precipitated his fall in June 1998 
resulting in fracture.  This was corroborated by a VA 
physician in September 1999 who found that it was at least as 
likely as not that the veteran's service-related injury left 
to his fall in 1998 and subsequent disability.  When 
evaluated by the VA in June 2002, the examiner found that 
while it was likely that current pain in the left knee and 
thigh was more likely to his post service fracture rather 
than the in-service injury, it was as least as likely as not 
that degenerative arthritis, along with occasional pain in 
the knee, locking and giving way was in some way related to 
the original left leg service injury.  Therefore, it may be 
deduced that such symptoms may have led to the veteran's fall 
from a ladder in June 1998 resulting in fracture of left 
distal femur.  The Board thus concludes that there is 
competent medical evidence of record to find that left distal 
femoral fracture is related to the service-connected left 
thigh injury residuals.  The benefit of any doubt is resolved 
in favor of the veteran as to this matter, and service 
connection for left distal femoral fracture residuals is 
granted as secondary to the service-connected left thigh 
injury residuals. 


ORDER

Service connection for left distal femoral fracture residuals 
is granted.


REMAND

The Board is of the opinion in this instance that the grant 
of service connection for left femoral fracture residuals may 
well impact the claim for an increased rating for left thigh 
injury residuals, and these matters are considered 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In 
view of such, the Board finds that appellate resolution of 
the claim for an increased rating for left thigh injury 
residuals would be premature, and that further development is 
warranted in this instance.  

The record also reflects that the veteran receives ongoing 
treatment at a VA outpatient facility.  The most recent 
record of treatment is dated in March 2003.  Therefore, any 
ensuing clinic notes should be requested and associated with 
the claims folder.  

Finally, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence they are responsible for obtaining 
and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  This requirement is not 
met unless VA can point to a specific document in the claims 
folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not been provided with this notice regarding 
the claims currently on appeal.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all obligations under 
the Veterans Claims Assistance Act of 
2000 have been satisfied in connection 
with the veteran's current claim.  38 
U.S.C.A. §§ 5102, 5103,and 5103A (West 
2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  Any and all of the veteran's VA in- 
and outpatient records subsequent to 
March 2003 should be requested and 
associated with the claims folder.  

3.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
examination of the left lower extremity 
by an orthopedist to determine the extent 
and severity related to the service-
connected disorders.  The claims file 
must be made available to the physician 
designated to examine the veteran.  All 
indicated tests, and studies should be 
performed, and all clinical findings 
should be reported in detail.  

With regard to all involved joints, the 
examiner should report whether there is 
limitation of motion of the affected 
joints in degrees, and provide findings 
as to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left lower leg.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use to the extent possible.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
each affected joint.  The examiner is 
requested to the extent possible to 
identify the complaints and findings 
associated within the injury to the left 
thigh and the complaints and findings 
associated with the fracture of the left 
distal femur.  The examiner is also 
requested to indicate whether the injury 
to Muscle Group XIII is productive of 
moderate, moderately severe, or severe 
disability.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



